DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on September 30, 2020. Claims 1-20 are pending.

Specification
The abstract of the disclosure is objected to because “IOT devise” was misspelled. For better clarity the examiner suggests to the applicant to further amend the limitation to “IOT device”. Correction is required.  See MPEP § 608.01(b).
                                                                                                                                          
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Flacher et al. (US 2016/0352766 A1), hereinafter Flacher in view of Mixer et al. (US 2016/0261482 A1), hereinafter Mixer.

In regards to claim 1, Flacher discloses a non-transitory computer-readable medium (Flacher, Para. 0037), comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to (Flacher, Para. 0036, the processor 220 may comprise necessary elements or logic adapted to execute the software programs and manipulate the data structures 245): 
determine one or more communication metrics between the one or more devices using the one or more communication patterns (Flacher, Para. 0085, the requested network metric may be sent for display as part of visualization data 708 with indicia (e.g., colors, etc.) that depict the normal vs. anomalous aspect of the metric through time according the anomy detection modules); 
generate a network model based the one or more devices and the one or more communication metrics (Flacher, Para. 0075, database 410 may store the network data that will be used to build the network metrics requested by the users (e.g., via UI process 416). To be able to reconstruct a model of what is considered as a normal traffic by the anomaly detector(s) 408), wherein the network model is representative of one or more expected properties of the network communication of the one or more devices (Flacher, Para. 0084, a user is investigating the current “normal” traffic model for a specific host, application, IP protocol, or a combination thereof);
 perform an analysis of the network communication using one or more network metrics based on the network model with respect to time (Flacher, Para. 0081, during time period 602, metric 600 may be deemed “normal.” However, during time period 604, metric 600 may be deemed suspicious, as the behavior of metric 600 changes. Then, during time period 606, metric 600 may be deemed anomalous, thereby causing the anomaly detector to detect the presence of an anomaly in the network);
 detect one or more anomalies in the network communication using the analysis (Flacher, Para. 0081, causing the anomaly detector to detect the presence of an anomaly in the network); and send a notification to a computing device in response to detecting the one or more anomalies (Flacher, Para. 0081, provide information regarding a detected anomaly to a user interface (e.g., by providing a webpage to a display, etc.)).  
Flacher fails to disclose receive data associated with network communication from a plurality of devices in an industrial automation system;
 identify one or more communication patterns within the network communication based on the data; 
identify one or more devices of the plurality of devices based on one or more identifiers associated with the one or more communication patterns; 
However, Mixer teaches receive data associated with network communication from a plurality of devices in an industrial automation system (Mixer, Para. 0020, the message collection modules 30 and 32 at each network node 22 receive (view) and analyze each incoming or outgoing message, respectively, and collects or generates metadata regarding some or all of those messages);
 identify one or more communication patterns within the network communication based on the data (Mixer, Para. 0027, define analyses to be performed on the message traffic or message metadata received from the communications network nodes 22 to determine if there is an anomaly in the message traffic or traffic patterns); 
identify one or more devices of the plurality of devices based on one or more identifiers associated with the one or more communication patterns (Mixer, Para. 0044, a single analysis engine 154 may be used to detect traffic anomalies within multiple or across multiple networks. For example, the analysis engine 154 in the device at the node 122A of the network 112 may operate to receive metadata from devices in the networks 112 and 116, in the networks 118 and 116 or in the networks 112, 116 and 118; note metadata including the addressee or addressor (e.g., sender and/or receiver) information which can interpret as the identifiers); 
Flacher and Mixer are both considered to be analogous to the claim invention because they are in the same field of for detecting anomalies in network communication and using detected anomalies to analyze network communication traffic . Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Flacher to incorporate the teachings of Mixer to include receive data associated with network communication from a plurality of devices in an industrial automation system (Mixer, Para. 0020);
 identify one or more communication patterns within the network communication based on the data (Mixer, Para. 0027); 
identify one or more devices of the plurality of devices based on one or more identifiers associated with the one or more communication patterns (Mixer, Para. 0044). Doing so would aid the threat detection to detect anomalies in network traffic patterns (e.g., traffic or message content, frequency, time, length, etc.) at nodes or across nodes of an industrial system or process control network, and performs effectively because the a priori nature of the industrial system or process control network configuration enables measured traffic patterns to be compared to expected or known patterns (Mixer, Para. 0016).

In regards to claim 2, the combination of Flacher and Mixer teaches the non-transitory computer-readable medium of claim 1, wherein the computer- executable instructions are configured to cause the one or more processors to: receive an input from the computing device, wherein the input is indicative of (Flacher, Para. 0057, device/node 10 sends a particular traffic flow 302 to server 154 (e.g., an application server, etc.)): 
a first anomaly of the one or more anomalies as a network vulnerability (Flacher, Para. 0057, determine that traffic flow 302 is anomalous); and 
a command configured to prevent a first device of the plurality of devices from accessing the network communication (Flacher, Para. 0052, network devices may be configured to operate as part of an SLN infrastructure to detect, analyze, and/or mitigate network anomalies such as network attacks (e.g., by executing SLN process 248)), wherein the first device is associated with the first anomaly; and dynamically update a machine-learning model based on the input (Flacher, Para. 0045, although an anomaly may be raised, a learning system such as SLN is expected to learn the new behavior and dynamically adapts according to potential user feedback).  

In regards to claim 3, the combination of Flacher and Mixer teaches the non-transitory computer-readable medium of claim 1, wherein the computer- executable instructions cause the one or more processors to: classify a first anomaly of the one or more anomalies as a network vulnerability based on a correlation between the first anomaly and a second anomaly part of a machine-learning model (Flacher, Para. 0052, self learning network (SLN) infrastructure that may be used to detect network anomalies is shown in FIG. 3, according to various embodiments. Generally, network devices may be configured to operate as part of an SLN infrastructure to detect, analyze, and/or mitigate network anomalies such as network attacks); and send a command configured to prevent a first device of the plurality of devices from accessing the network communication, wherein the first device is associated with the first anomaly (Flacher, Para. 0052, perform anomaly detection on the monitored data using one or more machine learning models, report detected anomalies to the SCA, and/or perform local mitigation actions).  

In regards to claim 4, the combination of Flacher and Mixer teaches the non-transitory computer-readable medium of claim 1, wherein the one or more identifiers comprise one or more MAC addresses, one or more IP addresses, one or more types of devices, one or more user roles, one or more geolocations, or any combination thereof (Flacher, Para. 0073, DLA 402 may store information regarding the various traffic flows analyzed by detector(s) 408 such as the source/destination addresses, the source/destination ports, the protocol used, and/or the application identifiers for the traffic flows).  

In regards to claim 5, the combination of Flacher and Mixer teaches the non-transitory computer-readable medium of claim 1, wherein the one or more network metrics comprise a density component, a centrality component, a modality component, an entropy component, or any combination thereof (Flacher, Para. 0066, these representations of the normal behavior may be built and visualized through the use of network-centric metrics).  

In regards to claim 7, the combination of Flacher and Mixer teaches the non-transitory computer-readable medium of claim 1, wherein the one or more communication metrics comprise a number of messages per unit time, a data volume, a duration of communication, a number of connections to the one or more devices, a source error rate, a destination error rate, or any combination thereof (Flacher, Fig. 6, and Para. 0081, during time period 602, metric 600 may be deemed “normal.” However, during time period 604, metric 600 may be deemed suspicious, as the behavior of metric 600 changes).  

In regards to claim 8, Flacher discloses a method, comprising: 
determining, via the processor, one or more communication metrics between the one or more devices using the one or more communication patterns (Flacher, Para. 0085, the requested network metric may be sent for display as part of visualization data 708 with indicia (e.g., colors, etc.) that depict the normal vs. anomalous aspect of the metric through time according the anomy detection modules);
 generating, via the processor, a network model based the one or more devices and the one or more communication metrics (Flacher, Para. 0075, database 410 may store the network data that will be used to build the network metrics requested by the users (e.g., via UI process 416). To be able to reconstruct a model of what is considered as a normal traffic by the anomaly detector(s) 408), wherein the network model is representative of one or more expected properties of the network communication of the one or more devices (Flacher, Para. 0084, a user is investigating the current “normal” traffic model for a specific host, application, IP protocol, or a combination thereof); performing, via the processor, an analysis of the network communication using one or more network metrics based on the network model with respect to time (Flacher, Para. 0081, during time period 602, metric 600 may be deemed “normal.” However, during time period 604, metric 600 may be deemed suspicious, as the behavior of metric 600 changes. Then, during time period 606, metric 600 may be deemed anomalous, thereby causing the anomaly detector to detect the presence of an anomaly in the network); detecting, via the processor, one or more anomalies in the network communication using the analysis (Flacher, Para. 0081, causing the anomaly detector to detect the presence of an anomaly in the network); and sending, via the processor, a notification to a computing device in response to detecting the one or more anomalies (Flacher, Para. 0081, provide information regarding a detected anomaly to a user interface (e.g., by providing a webpage to a display, etc.)).  
Flacher fails to disclose receiving, via a processor, data associated with network communication from a plurality of devices in an industrial automation system; identifying, via the processor, one or more communication patterns within the network communication based on the data; 362020P-081 identifying, via the processor, one or more devices of the plurality of devices based on one or more identifiers associated with the one or more communication patterns;
However, Mixer teaches receiving, via a processor, data associated with network communication from a plurality of devices in an industrial automation system (Mixer, Para. 0020, the message collection modules 30 and 32 at each network node 22 receive (view) and analyze each incoming or outgoing message, respectively, and collects or generates metadata regarding some or all of those messages); identifying, via the processor, one or more communication patterns within the network communication based on the data (Mixer, Para. 0027, define analyses to be performed on the message traffic or message metadata received from the communications network nodes 22 to determine if there is an anomaly in the message traffic or traffic patterns); 362020P-081 identifying, via the processor, one or more devices of the plurality of devices based on one or more identifiers associated with the one or more communication patterns (Mixer, Para. 0044, a single analysis engine 154 may be used to detect traffic anomalies within multiple or across multiple networks. For example, the analysis engine 154 in the device at the node 122A of the network 112 may operate to receive metadata from devices in the networks 112 and 116, in the networks 118 and 116 or in the networks 112, 116 and 118; note metadata including the addressee or addressor (e.g., sender and/or receiver) information which can interpret as the identifiers);
Flacher and Mixer are both considered to be analogous to the claim invention because they are in the same field of for detecting anomalies in network communication and using detected anomalies to analyze network communication traffic. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Flacher to incorporate the teachings of Mixer to include receiving, via a processor, data associated with network communication from a plurality of devices in an industrial automation system (Mixer, Para. 0020); identifying, via the processor, one or more communication patterns within the network communication based on the data (Mixer, Para. 0027); 362020P-081 identifying, via the processor, one or more devices of the plurality of devices based on one or more identifiers associated with the one or more communication patterns (Mixer, Para. 0044). Doing so would aid the threat detection by detecting anomalies in network traffic patterns (e.g., traffic or message content, frequency, time, length, etc.) at nodes or across nodes of an industrial system or process control network, and performs effectively because the a priori nature of the industrial system or process control network configuration enables measured traffic patterns to be compared to expected or known patterns (Mixer, Para. 0016).

In regards to claim 9, the combination of Flacher and Mixer teaches the method of claim 8, comprising receiving one or more annotations from the computing device, wherein the one or more annotations comprise one or more indications of one or more types of the one or more anomaly (Flacher, Para. 0085, the requested network metric may be sent for display as part of visualization data 708 with indicia (e.g., colors, etc.) that depict the normal vs. anomalous aspect of the metric through time according the anomy detection modules. For example, different indicia may be used to indicate when the metric was flagged as suspicious or anomalous by an anomaly detector).  

In regards to claim 10, the combination of Flacher and Mixer teaches the method of claim 9, wherein the one or more types corresponds to a safety threat, a network threat, a data quality issue, or any combination thereof (Mixer, Para. 0041, security threats: the presence of a malware using unknown attacks patterns).  

In regards to claim 11, the combination of Flacher and Mixer teaches the method of claim 8, comprising receiving one or more annotations from the computing device, wherein the one or more annotations comprise one or more commands configured to prevent a first device of the plurality of devices from accessing the network communication (Flacher, Para. 0052, perform anomaly detection on the monitored data using one or more machine learning models, report detected anomalies to the SCA, and/or perform local mitigation actions).  

In regards to claim 12, the combination of Flacher and Mixer teaches the method of claim 8, wherein the one or more identifiers comprise one or more MAC addresses, one or more IP addresses, one or more types of devices, one or more user roles, one or more geolocations, or any combination thereof (Flacher, Para. 0073, DLA 402 may store information regarding the various traffic flows analyzed by detector(s) 408 such as the source/destination addresses, the source/destination ports, the protocol used, and/or the application identifiers for the traffic flows).  

In regards to claim 13, the combination of Flacher and Mixer teaches the method of claim 8, wherein the one or more network metrics comprise a density component, a centrality component, a modality component, an entropy component, or any combination thereof (Flacher, Para. 0066, these representations of the normal behavior may be built and visualized through the use of network-centric metrics).  

In regards to claim 15, the combination of Flacher and Mixer teaches the method of claim 8, the one or more communication metrics comprise a number of messages per unit time, a data volume, a duration of communication, a number of connections to the one or more devices, a source error rate, a destination error rate, or any combination thereof (Flacher, Fig. 6, and Para. 0081, during time period 602, metric 600 may be deemed “normal.” However, during time period 604, metric 600 may be deemed suspicious, as the behavior of metric 600 changes).  

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Flacher et al. (US 2016/0352766 A1), hereinafter Flacher in view of Mixer et al. (US 2016/0261482 A1), hereinafter Mixer and further in view of Wittenbach et al. (US 2022/0067737 A1), hereinafter Wittenbach.

In regards to claim 6, the combination of Flacher and Mixer fails to teache the non-transitory computer-readable medium of claim 5, wherein the entropy component is indicative of a level of uncertainty associated with the network communication.
However, Wittenbach teaches wherein the entropy component is indicative of a level of uncertainty associated with the network communication (Wittenbach, Para. 0028, if uncertainty in the calculation is “50/50”, entropy is highest, because it is completely uncertain. On the other hand, if that uncertainty is 0/100 or 100/0, entropy is 0 (i.e., the prediction is completely certain). The entropy of the average prediction, which is a probability over multiple outcomes, estimates aleatoric uncertainty).  
Flacher, Mixer and Wittenbach are all considered to be analogous to the claim invention because they are in the same field of for detecting anomalies in network communication and using detected anomalies to analyze network communication traffic. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Flacher and Mixer to incorporate the teachings of Wittenbach to include wherein the entropy component is indicative of a level of uncertainty associated with the network communication (Wittenbach, Para. 0028). Doing so would aid to deploy a predictive model that accounts for model based and data based uncertainties that can subsequently alert an operator and/or self-adjust in order to minimize uncertainties in the output prediction and/or intelligently deal with high uncertainties in a well-informed manner. This can increase predictive accuracy, provide business critical information about the expected error in a prediction, and provide operators an awareness of potential model bugs (Wittenbach, Para. 0010).

In regards to claim 14, the combination of Flacher and Mixerin in view of Wittenbach teaches the method of claim 13, wherein the entropy component is indicative of a level of uncertainty associated with the network communication (Wittenbach, Para. 0028, if uncertainty in the calculation is “50/50”, entropy is highest, because it is completely uncertain. On the other hand, if that uncertainty is 0/100 or 100/0, entropy is 0 (i.e., the prediction is completely certain). The entropy of the average prediction, which is a probability over multiple outcomes, estimates aleatoric uncertainty).  Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Flacher and Mixer to incorporate the teachings of Wittenbach to include wherein the entropy component is indicative of a level of uncertainty associated with the network communication (Wittenbach, Para. 0028). Doing so would aid to deploy a predictive model that accounts for model based and data based uncertainties that can subsequently alert an operator and/or self-adjust in order to minimize uncertainties in the output prediction and/or intelligently deal with high uncertainties in a well-informed manner. This can increase predictive accuracy, provide business critical information about the expected error in a prediction, and provide operators an awareness of potential model bugs (Wittenbach, Para. 0010).

Claims 16- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Korb et al. (US 2022/0044949 A), hereinafter Korb in view of Mixer et al. (US 2016/0261482 A1), hereinafter Mixer.

In regards to claim 16, Korb discloses a non-transitory computer-readable medium, comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to (Korb, Para. 0008): 
receive data associated with network communication from a plurality of devices in an industrial automation system (Mixer, Para. 0020, the message collection modules 30 and 32 at each network node 22 receive (view) and analyze each incoming or outgoing message, respectively, and collects or generates metadata regarding some or all of those messages); 
identify one or more anomalies within the data based on a comparison between the data and a network model representative of one or more expected properties of the network communication of one or more devices of the plurality of devices (Mixer, Para. 0010, the anomaly detection system detects unexpected changes or anomalies in the traffic patterns over the communications network to detect infected or potentially infected nodes);
 retrieve at least one annotation associated with the one or more anomalies (Korb, Para. 0058, an annotation obtained from a user upon presenting at least one anomaly to user, e.g., via respective user interface 94), wherein the at least one annotation corresponds to one or more commands configured to adjust a first operation of a first device of the one or more devices (Korb, Para. 0049, based on at least one decision criterion, at least one anomaly is selected for a presentation to the user. Based on an annotation of the at least one anomaly provided by the user, the classification algorithm is retrained); and send the one or more commands to the first device (Korb, Para. 0077, the user may click and select two or more of the multiple anomalies and annotate them with a joint action, e.g., drag-and-drop into a respective folder associated with the label to be assigned).
Korb fails to disclose receive data associated with network communication from a plurality of devices in an industrial automation system; 
identify one or more anomalies within the data based on a comparison between the data and a network model representative of one or more expected properties of the network communication of one or more devices of the plurality of devices;
However, Mixer teaches receive data associated with network communication from a plurality of devices in an industrial automation system (Mixer, Para. 0020, the message collection modules 30 and 32 at each network node 22 receive (view) and analyze each incoming or outgoing message, respectively, and collects or generates metadata regarding some or all of those messages); 
identify one or more anomalies within the data based on a comparison between the data and a network model representative of one or more expected properties of the network communication of one or more devices of the plurality of devices (Mixer, Para. 0010, the anomaly detection system detects unexpected changes or anomalies in the traffic patterns over the communications network to detect infected or potentially infected nodes);
Korb and Mixer are both considered to be analogous to the claim invention because they are in the same field of for detecting anomalies in network communication and using detected anomalies to analyze network communication traffic. Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Korb to incorporate the teachings of Mixer to include receive data associated with network communication from a plurality of devices in an industrial automation system (Mixer, Para. 0020); 
identify one or more anomalies within the data based on a comparison between the data and a network model representative of one or more expected properties of the network communication of one or more devices of the plurality of devices (Mixer, Para. 0010). Doing so would aid the threat detection by detecting anomalies in network traffic patterns (e.g., traffic or message content, frequency, time, length, etc.) at nodes or across nodes of an industrial system or process control network, and performs effectively because the a priori nature of the industrial system or process control network configuration enables measured traffic patterns to be compared to expected or known patterns (Mixer, Para. 0016).

In regards to claim 17, the combination of Korb and Mixer teaches the non-transitory computer-readable medium of claim 16, wherein the at least one annotation is previously provided by at least one user for at least one anomaly similar to the one or more anomalies (Korb, Para. 0076, at least one anomaly is selected from the plurality of anomalies previously detected at box 3010. The at least one anomaly selected at box 3120 is then presented to the user at box 3125 and the user provides an annotation for the at least one anomaly).

In regards to claim 18, the combination of Korb and Mixer teaches the non-transitory computer-readable medium of claim 16, wherein the at least one annotation for the one or more anomalies corresponds to a type of anomaly (Korb, Para. 0098, the user can then perform batch annotation of the anomalies “circle” and bin them into a new class 731 of the next classification 740 of the next iteration 3100, cf. FIG. 9).  

In regards to claim 19, the combination of Korb and Mixer teaches the non-transitory computer-readable medium of claim 18, wherein the type of anomaly corresponds to a safety anomaly, a network threat anomaly, or a data quality anomaly (Mixer, Para. 0010, unexpected changes or anomalies in the traffic patterns over the communications network to detect infected or potentially infected nodes). Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Korb to incorporate the teachings of Mixer to include wherein the type of anomaly corresponds to a safety anomaly, a network threat anomaly, or a data quality anomaly (Mixer, Para. 0010). Doing so would aid the threat detection by detecting anomalies in network traffic patterns (e.g., traffic or message content, frequency, time, length, etc.) at nodes or across nodes of an industrial system or process control network, and performs effectively because the a priori nature of the industrial system or process control network configuration enables measured traffic patterns to be compared to expected or known patterns (Mixer, Para. 0016).

In regards to claim 20, the combination of Korb and Mixer teaches the non-transitory computer-readable medium of claim 16, wherein the one or more commands are configured to cause the first device to open, wherein the first device comprise a circuit breaker (Mixer, Para. 0002, the field devices, which may be, for example valves, valve positioners, switches and transmitters (e.g., temperature, pressure and flow rate sensors), perform functions within the process or plant such as opening or closing valves).
Therefore, it would have been obvious to someone ordinary skill in the art before the effective filing date of the claimed invention to have modified Korb to incorporate the teachings of Mixer to include wherein the one or more commands are configured to cause the first device to open, wherein the first device comprise a circuit breaker (Mixer, Para. 0002). Doing so would aid the threat detection by detecting anomalies in network traffic patterns (e.g., traffic or message content, frequency, time, length, etc.) at nodes or across nodes of an industrial system or process control network, and performs effectively because the a priori nature of the industrial system or process control network configuration enables measured traffic patterns to be compared to expected or known patterns (Mixer, Para. 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Shurtleff et al. (US 2020/0177485 A1) teaches an IoT management system determining historical traffic volumes of a plurality of IoT devices over one or more-time intervals.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can normally be reached 9:30 AM- 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.F./
Examiner, Art Unit 2496

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496